Ralph C. Spooner, OSB No. 732880
E-mail: rspooner@smapc.com
SPOONER & MUCH, P.C.
530 Center Street N.E., Suite 712
Salem, OR 97301
Phone: 503-378-7777
Fax: 503-588-5899

Of Attorney for Defendant State Farm
Mutual Automobile Insurance Company

                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



TRAVIS BATTEN,                                         Case No. 3:19-cv-01200-MC

               Plaintiff,                              Consolidated with:
                                                       Case No. 1:18-cv-00676-MC
                       vs.
                                                       Defendant State Farm’s
STATE FARM MUTUAL AUTOMOBILE                           REPLY IN SUPPORT OF STATE
INSURANCE COMPANY,                                     FARM’S MOTION FOR PARTIAL
                                                       SUMMARY JUDGMENT
               Defendant.




               COMES NOW, defendant, State Farm Mutual Automobile Insurance Company

(“State Farm”), by and through its attorney, Ralph C. Spooner, Spooner & Much, P.C., and

replies in support of State Farm’s Motion for Partial Summary Judgment. In support of this

Reply, State Farm relies upon the district court’s file in its entirety, the Declaration of Ralph C.

Spooner, and the Memorandum of Law set forth below.

///

///

///

Page 1 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
                                      MEMORANDUM OF LAW

I.      Summary of Argument

                  Plaintiff seeks to stack the underinsured motorist (“UIM”) benefits1 of three

motor-vehicle liability policies issued by State Farm to plaintiff. Each of the policies contains an

anti-stacking provision for UIM coverage when one or more motor-vehicle liability policies

issued by State Farm cover the same insured. By operation of that UIM anti-stacking provision

and the applicable UIM statutes, the maximum amount payable to the plaintiff for UIM benefits

under all three policies is limited to $250,000, the single highest applicable limit of any of the

three policies.

II.     Plaintiff is getting the coverage he paid for.

                  Plaintiff argues that he should be entitled to stack the three State Farm policies

because he paid for three separate UIM coverages. See Plaintiff’s Opposition to Defendant State

Farm’s Motion for Summary Judgment, pp. 5-6 (Dkt. 17). However, plaintiff obtained exactly

the coverage he paid for.

                  In addition to the UM/UIM anti-stacking provision that limits the plaintiff’s UIM

benefits to the single highest UIM limit of the three policies, each of the State Farm policies

contain the following provision concerning how premiums are calculated:

                  The premium for this policy may vary based upon:
                  (1)    the purchase of other products or services from the State
                         Farm Companies;

F150 policy, p. 56, Ex. 1 to Declaration of Ralph C. Spooner (January 17, 2020) (Dkt. 14-1, and




1
  Plaintiff characterizes the issue as a dispute over stacking uninsured motorist (“UM”) coverage as opposed to
underinsured (“UIM”) motorist coverage. Because the underinsured driver had collectible motor-vehicle liability
insurance, but pursuant to Louisiana law that insurance was less than the minimum limits allowed in Oregon, both
definitions apply. See ORS 742.500(5) and 742.502(2)(a). Whether the coverage is UM or UIM does not change the
analysis, so State Farm will continue to refer to it as UIM coverage.
Page 2 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
          SUMMARY JUDGMENT
also at Dkt. 3-1, Ex. A); Pickup policy, p. 56, Ex. 2 to Declaration of Ralph C. Spooner (January

17, 2020) (Dkt. 14-1, and also at Dkt. 3-2, Ex. B); and 4Runner policy, p. 61, Ex. 3 to

Declaration of Ralph C. Spooner (January 17, 2020) (Dkt. 14-1, and also at Dkt. 3-3, Ex. C).

Each of plaintiff’s State Farm motor-vehicle liability policies are products or services provided

by State Farm. Thus, the premiums of each policy are calculated based on the fact that plaintiff

has three motor-vehicle liability policies, and that each of those policies contain UM/UIM anti-

stacking provisions that limit the maximum amount payable under all three policies to the single

highest applicable limit. If plaintiff is permitted to stack his three policies, then he will obtain

coverage that he did not pay for.

                The Oregon Supreme Court has also already rejected the argument that the

payment of multiple premiums entitles the insured to stack multiple coverages. See Kennedy v.

American Hardware Mut. Ins. Co., 255 Or 425, 426-27, 467 P2d 963 (1970) (holding that the

payment of multiple premiums did not permit the pedestrian insured to stack multiple uninsured

motorist coverages); and see also Castle v. United Pacific Ins. Group, 252 Or 44, 45-46, 448 P2d

357 (1968) (holding that the payment of multiple premiums did not permit an insured who was a

passenger in one of the vehicles to stack multiple uninsured motorist coverages).

                Plaintiff may argue that this case is different because both Kennedy and Castle

involve plaintiffs seeking to stack multiple coverages from a single policy issued for multiple

vehicles. Kennedy, 255 Or at 426; and Castle, 252 Or at 45. However, the court in Castle

rejected the plaintiff’s arguments in favor of stacking because “the premium paid and the

coverage extended to each of the two automobiles was simply to provide the form of coverage

for each of the insured vehicles.” Castle, 252 Or at 45. In adopting that reasoning in a case where

the insured was seeking coverage as a pedestrian, the court in Kennedy reasoned that the same


Page 3 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
logic applied regardless of how many similar coverages for separate vehicles were purchased.

See Kennedy, 255 Or at 426.

               All three State Farm policies were issued to the same insured. Similar to the

plaintiffs in Kennedy and in Castle, plaintiff purchased UIM coverage for separate vehicles from

the same insurer. The only difference between the plaintiffs in Kennedy and in Castle from the

plaintiff in this case is that the insurer in those cases issued one policy covering multiple

vehicles, whereas State Farm issued separate policies for each vehicle. There is no logical reason

to treat State Farm differently from an insurer that issues one policy for multiple vehicles just

because State Farm has a business practice of issuing separate policies for each vehicle. The

same reasoning used by the court in those cases applies here; the purchase of multiple UIM

coverages for separate vehicles by the same individual and from the same insurer does not by

itself provide a basis to support stacking similar coverages. This is even more apparent when,

like here, the terms of the policy expressly disallow stacking those coverages.

III.   The anti-stacking provision does not alter the limits on the Declarations page.

               Plaintiff argues, without much discussion, that the UM/UIM anti-stacking

provision impermissibly lowers the limits on the Declarations page without following the

statutory formalities. See Plaintiff’s Opposition to Defendant State Farm’s Motion for Summary

Judgment, p. 2 (Dkt. 17).

               The Declarations page of each policy indicates the UM/UIM limit is $250,000 per

person, and $500,000 per accident. F150 policy, p. 2, Ex. 1 to Spooner decl. (January 17, 2020)

(Dkt. 14-1, and also at Dkt. 3-1, Ex. A); Pickup policy, p. 2, Ex. 2 to Spooner decl. (January 17,

2020) (Dkt. 14-1, and also at Dkt. 3-2, Ex. B); and 4Runner policy, p. 2, Ex. 3 to Spooner decl.

(January 17, 2020) (Dkt. 14-1, and also at Dkt. 3-3, Ex. C). The UM/UIM anti-stacking provision


Page 4 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
in the State Farm policies clearly limits “the maximum amount to be paid from all policies” and

nothing in that provision alters the limit on the Declarations page. F150 policy, p. 24, Ex. 1 to

Spooner decl. (January 17, 2020) (Dkt. 14-1, and also at Dkt. 3-1, Ex. A); Pickup policy, p. 24,

Ex. 2 to Spooner decl. (January 17, 2020) (Dkt. 14-1, and also at Dkt. 3-2, Ex. B); and 4Runner

policy, p. 24, Ex. 3 to Spooner decl. (January 17, 2020) (Dkt. 14-1, and also at Dkt. 3-3, Ex. C).

               Further, no language in ORS 742.502(2)(b) and (c) requires an election to be

signed when a policy provision authorizes a reduction in the amount payable under the policy.

Reductions in the amount payable under the policy are found in ORS 742.504(7)(b) and (c), and

also in ORS 742.504(9)(b). None of these reductions require a signed election form. Therefore,

nothing in ORS 742.502(2) requires the insured to sign an election form to authorize the

UM/UIM anti-stacking provision in the State Farm policies.

IV.    The legislative history indicates that the legislature did not intend to change an

       insurer’s ability to include UM/UIM anti-stacking provisions in its policies.

               Plaintiff argues that the removal of former ORS 742.504(9)(b) indicates an intent

to prevent insurers from including anti-stacking language in their UM/UIM policies. Without any

citation, plaintiff asserts that the legislature “determined that an insurer should not be able to

deny paid-for coverage in one policy based on the fortuity that other insurance policies also may

provide some coverage for the injuries.” See Plaintiff’s Opposition to Defendant State Farm’s

Motion for Summary Judgment, p. 3 (Dkt. 17). The problem with plaintiff’s position is that the

legislative record provides no support that the legislature even contemplated the issue of stacking

multiple UM/UIM coverages when it enacted Senate Bill 411 (“SB 411”), Or. Laws 2015, Ch. 5.

               In reviewing the legislative materials in passing SB 411, the use of the word

“stacking” always referred to the ability of the insured to “stack” the UIM coverage on top of the


Page 5 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
liability insurance – not other UIM insurance. Stacking multiple UIM coverages at the same

level of coverage was not contemplated. For instance:


          “SB 411 allows Oregon...consumers to stack their coverage on top of the at-fault

           driver’s liability coverage...” (emphasis in original) and “SB 411 would STACK

           your $25,000 coverage on top of the underinsured motorist’s liability coverage.”

           (Emphasis in original). See Consumer Protection in Auto Insurance, Senate

           Committee On Business and Transportation, SB 411, Feb. 4, 2015 (accompanying

           statement of Arthur Towers, Oregon Trial Lawyers Association), available at

           https://olis.leg.state.or.us/liz/2015R1/Downloads/CommitteeMeetingDocument/4349

           5 (last accessed February 20, 2020).

          “The bill would make UIM coverage ‘excess’ over and above any liability

           coverage(s).” Letter, Senate Committee On Business and Transportation, SB 411,

           Feb. 4, 2015 (accompanying statement of Lana Butterfield, American Family

           Insurance), available at

           https://olis.leg.state.or.us/liz/2015R1/Downloads/CommitteeMeetingDocument/4345

           1 (last accessed February 20, 2020).

          “[The insured] paid for $50,000 in coverage and the at fault (sic) Oregon driver had

           $50,000 in coverage. Because she was a Washington resident with Washington

           insurance, she will be able to stack the two policies for $100,000 in coverage. An

           Oregon with the same coverage in the same accident would only be able to access

           $50,000 in coverage.” Letter, Senate Committee On Business and Transportation, SB

           411, Feb. 4, 2015 (accompanying statement of Tom D’Amore, Oregon Trial Lawyers

           Association), available at

           https://olis.leg.state.or.us/liz/2015R1/Downloads/CommitteeMeetingDocument/4345

           3 (last accessed February 20, 2020).

Page 6 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
          “SB 411 would allow a victim like Justin to ‘stack’ all the purchased coverage; the

           $25,000 from the at-fault driver AND the $25,000 underinsured motorist coverage he

           paid for.” Letter, Senate Committee On Business and Transportation, SB 411, Feb. 4,

           2015 (accompanying statement of Rob Dolton, Oregon Trial Lawyers Association),

           available at

           https://olis.leg.state.or.us/liz/2015R1/Downloads/CommitteeMeetingDocument/4345

           2 (last accessed February 20, 2020).

          “[SB 411] addresses ‘stacking,’ allowing injured motorists to add their uninsured

           motorist coverage on top of the at-fault driver’s liability coverage...” Press Release,

           Senate Majority Office, Oregon State Legislature, SB 411, February 24, 2015,

           available at

           https://www.oregonlegislature.gov/senatedemocrats/Documents/SMO%20PR_SB%2

           0411%20PIP%20%20Stacking_02%2024%202015.pdf (last accessed February 20,

           2020).

          “SB 411 will allow injured motorists to add their uninsured motorist coverage on top

           of the at-fault driver’s liability coverage...” Press Release, Oregon Legislature –

           House Democratic Caucus, SB 411, March 5, 2015, available at

           https://www.oregonlegislature.gov/housedemocrats/Documents/InsuranceReform.pdf

           (last accessed February 20, 2020).

In each reference cited above, the discussion of stacking always centered on stacking the

insured’s UIM coverage on top of the tortfeasor’s liability coverage, and not stacking multiple

UIM coverages together.

               As discussed in more detail in Defendant State Farm’s Motion for Partial

Summary Judgment at pp. 6-12 (Dkt. 14), the legislature has always intended that insurers could

choose to include UM/UIM anti-stacking provisions in their motor-vehicle liability policies. If

Page 7 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
SB 411 was supposed to change that, then there would have been some discussion by the

legislature on how multiple policies stack at the same level of coverage. There simply wasn’t any

discussion on that issue. Even the exhibit plaintiff quotes only discusses stacking in the context

of stacking UIM coverage on top of the tortfeasor’s liability coverage. For that reason, plaintiff’s

argument fails.

V.     Plaintiff omits persuasive precedent in State Farm’s favor.

                  Plaintiff directed the court’s attention to Hon. Katharine von ter Stegge’s opinion

in Estate of Brenna M. Collacchi v. State Farm Mut. Auto. Ins. Co., Multnomah County Case

No. 18CV49030. However, in doing so, plaintiff omitted precedent concerning Hon. Audrey J.

Broyles’s opinion in Crystal Chadwell v. State Farm Mut. Auto. Ins. Co., Marion County Circuit

Court Case No. 19CV01140, which held that the UM/UIM anti-stacking provision in the State

Farm policies was enforceable to limit the plaintiff’s damages in that case to the single highest

limit of the three available State Farm policies. See Judge Broyles’ opinion letter, attached as

Exhibit 1 to the Declaration of Ralph C. Spooner (February 21, 2020). Judge Broyles also

entered a judgment declaring the UM/UIM anti-stacking provision in the State Farm policies

enforceable under Oregon law. See General Judgment for Declaratory Relief and Money Award,

attached as Exhibit 2 to the Declaration of Ralph C. Spooner (February 21, 2020).

///

///

///

///

///

///

///

///

Page 8 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
VI.       Conclusion

                For the foregoing reasons, State Farm respectfully requests that this Court enter

an Order granting summary judgment in State Farm’s favor on all claims asserted by plaintiff for

UIM benefits under the State Farm policies and on State Farm’s Counterclaim for Declaratory

Relief.

                DATED this 21st day of February, 2020.


                                              s/ Ralph C. Spooner
                                              RALPH C. SPOONER, OSB# 732880
                                              Of Attorney for Defendant State Farm Mutual
                                              Automobile Insurance Company
                                              E-mail: rspooner@smapc.com
                                              Fax: (503) 588-5899




Page 9 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
         SUMMARY JUDGMENT
                               CERTIFICATE OF SERVICE

             I hereby certify that I served a copy of the foregoing DEFENDANT STATE

FARM’S REPLY IN SUPPORT OF STATE FARM’S FIRST MOTION FOR PARTIAL

SUMMARY JUDGMENT to the following:

Michael Brian, OSB No. 710309                   Travis Eiva, OSB No. 052440
Brian Law Firm LLC                              Zemper Eiva Law, LLC
1611 E Barnett Rd                               101 E Broadway, Suite 303
Medford, OR 97504                               Eugene, OR 97401
Fax: 541-770-5560                               Fax: 458-205-8658
E-mail address: michael@brianlawfirm.com        E-mail address: travis@zempereiva.com
  Attorney for Plaintiff                          Co-Counsel for Plaintiff

Donald J. Verfuth, OSB No. 066480
Stephanie M. Ries, OSB No 111734
Gordon Rees Scully Mansukhani, LLP
701 5th Avenue, Suite 2100
Seattle, WA 98104
Fax” 206-689-2822
Email addresses: dverfuth@grsm.com,
sries@grsm.com
   Attorneys for Defendant Illinois National
Insurance Company

      by emailing a copy to said attorney at the above email address with consent of counsel;
      by mailing a copy in a sealed, first-class, postage prepaid envelope, addressed to said
      attorneys at the above address and deposited in the U.S. Mail;
      by serving correct copies thereof, certified by me as such, to attorneys via the United
      States District Court for the District of Oregon’s CM/ECF filing system.


             DATED this 21st day of February, 2020.


                                           s/ Ralph C. Spooner
                                           RALPH C. SPOONER, OSB# 732880
                                           Spooner & Much, P.C.
                                           Attorneys for Defendant State Farm
                                           E-mail: rspooner@smapc.com
                                           Fax: (503) 588-5899




Page 10 – DEFENDANT STATE FARM’S REPLY IN SUPPORT OF STATE FARM’S MOTION FOR PARTIAL
               SUMMARY JUDGMENT
